PREWITT, Judge.
Appellant filed a petition contesting the revocation of his driver’s license for refusal to submit to a chemical test of his blood-alcohol content. The matter was tried on June 4, 1997, and taken under advisement until the following day. On June 5,1997, the docket sheet shows the following:
[[Image here]]
The appeal was taken from this writing. There is no other entry in the record which purports to be a judgment or other final determination of the trial court. For an entry to be a judgment under Rule 74.01(a), it must be denominated as a judgment, although not necessarily at the top of the writing. Brooks v. Director of Revenue, 954 S.W.2d 715 (Mo.App.1997). See also City of *135St. Louis v. Hughes, 950 S.W.2d 850 (Mo. banc 1997). Absent a judgment, this Court does not have jurisdiction and must dismiss the appeal. Brooks, supra.
The appeal is dismissed.
GARRISON, P.J., and CROW, J., concur.